Citation Nr: 1030905	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction 
("E.D."), to include as secondary to service-connected diabetes 
mellitus, type II ("DM II").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Cleveland, Ohio, which denied the Veteran's claim of 
entitlement  to service connection for E.D., claimed as secondary 
to service-connected DM II.

In February 2009, the Board remanded the Veteran's claim for 
further development, specifically to afford him a VA examination.  
This was accomplished, and in April 2010, the VA Appeals 
Management Center issued a Supplemental Statement of the Case 
(SSOC), which continued to deny the Veteran's claim.  The claims 
folder has been returned to the Board for further appellate 
proceedings.
 

FINDING OF FACT

The probative evidence of record is against finding that the 
Veteran's E.D. is etiologically related to a disease, injury or 
event in service, including his service-connected DM II.


CONCLUSION OF LAW

E.D. was not incurred in or aggravated by active military service 
and is not proximately due to, the result of, or aggravated by DM 
II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

In this case, the Board notes that VA essentially satisfied the 
notification requirements of the VCAA with regard to establishing 
service connection on a direct basis by means of a March 2004 
letter.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service connection, 
the division of responsibility between the appellant and VA for 
obtaining the required evidence, and requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  In addition, a letter dated March 2009 
provided the Veteran with information concerning the evidence 
needed to substantiate his claim of entitlement to service 
connection on a secondary basis.  Although this notice was sent 
after the initial adjudication of the Veteran's claim, in 
September 2004, prior to the issuance of this letter, the RO 
readjudicated the claim in a Statement of the Case ("SOC"), 
which also provided a detailed explanation as to why service 
connection on a secondary basis had been denied.  Additionally, 
as noted above, in April 2010, he claim was readjudicated in an 
SSOC.  Based on these facts, as well as the notice given, the 
Board finds that a reasonable person would know what evidence was 
needed to establish service connection on a secondary, as well as 
a primary basis.  Therefore, any failure in the content or timing 
of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds.

On March 3, 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In essence, the Court held 
that the VCAA notice must include notice that a disability rating 
and an effective date of the award of benefits will be assigned 
if service connection is awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the letter dated March 2009.  To the 
extent there was any error in such notice, since the Board has 
concluded that the preponderance of the evidence is against the 
claim for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

      b.) Duty to Assist  

The Board concludes that the duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA and private treatment records, and VA examination 
reports dated July 2004 and May 2009.  Additionally, the claims 
file contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding treatment records 
that he wanted VA to obtain or that he felt were relevant to his 
claim that have not already been obtained and associated with the 
claims folder.

As noted above, in February 2009, the Board remanded the 
Veteran's claim to afford him another genitourinary examination 
and to allow a VA examiner to opine as to whether the Veteran's 
E.D. was either caused or aggravated by his service-connected DM 
II.  With regard to the May 2009 examination, the Board notes 
that the examiner reviewed the complete claims folder, including 
the Veteran's service and post-service VA and private treatment 
reports, elicited from the Veteran his history of E.D. disorder, 
symptomatology and treatment, and performed a comprehensive 
physical examination with clinical findings detailing the results 
of the examination.  He further provided a complete and detailed 
rationale for his opinion that the Veteran's current E.D. was 
neither caused, nor aggravated by his DM II.  Accordingly, the 
Board concludes that the examination reports are adequate upon 
which to base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id; see also Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were 
amended effective October 20, 2006, during the pendency of the 
instant appeal to conform to the holding in Allen.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Effective October 10, 2006, the 
section heading of 38 C.F.R. § 3.310 was retitled "Disabilities 
that are proximately due to, or aggravated by, service-connected 
disease or injury," and the text amended to include the 
following paragraph:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or 
injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase 
in severity due to the natural progress of the 
disease, from the current level.

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
VA's practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and as 
the Veteran's claim was pending before the regulatory change was 
made, the Board will consider his claim under the prior version 
of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

III.  Factual Analysis

The Veteran contends that his E.D. was caused by his service-
connected DM II.  However, the Board will review the evidence of 
record to determine whether service connection for the disorder 
is warranted on either a direct or secondary basis.

As an initial matter, the Veteran's service treatment records are 
negative for any evidence of E.D. in service.  His August 1967 
service induction examination revealed normal findings in all 
systems, including the genitourinary system.  Similarly, his 
October 1970 separation examination showed no evidence of E.D.

The evidence of record shows that, following service, the Veteran 
neither sought treatment for, nor was diagnosed with, E.D. until 
the mid-1990's.  See VA Medical Center ("VAMC") treatment 
records, September 2004.  In addition, a private treatment report 
from the Veteran's physician, Dr. J.L. Lee, shows that he 
diagnosed the Veteran with DM II in May 2001.

In July 2004, pursuant to his claim of entitlement to service 
connection, the Veteran was afforded a VA genitourinary 
examination.  During the evaluation, the Veteran told the 
examiner that he began to have problems with E.D. shortly after 
his second marriage in 1997.  The examiner concluded that, 
because the Veteran had been diagnosed with DM II in 2000, it was 
unlikely that his E.D. had been caused by DM II.

In March 2006, Dr. Lee submitted a one-paragraph letter, in which 
he wrote that the Veteran had been his patient since 2000, had 
well-controlled DM, and suffered from E.D., which he opined was 
due to his DM.  However, Dr. Lee failed to provide a rationale or 
basis for his opinion.

In May 2009, the Veteran was afforded a second VA examination.  
The examination report shows that the examiner reviewed the 
Veteran's complete claims folder, including his service and post-
service treatment records, as well as the March 2006 letter from 
Dr. Lee.  He also noted that the Veteran stated that his E.D. did 
not begin until shortly after his second marriage in 1997.  The 
VA examiner diagnosed the Veteran with DM II with peripheral 
neuropathy, and E.D., onset in 1997.  He opined that it was less 
likely than not that the Veteran's E.D. was secondary to his DM 
II, as E.D. had been present at least three years prior to his 
2000 diagnosis of DM II.  He further opined that it was not 
likely that his DM II had aggravated his E.D.  In this regard, he 
noted that E.D. is multifactorial, in that it is caused by 
depression, as well as many medications, including citalopram 
(Celexa) and trazodone, which he observed were medications the 
Veteran was taking to treat his depression.  

In addition to the VA examination reports, the Board has also 
reviewed and considered the Veteran's VAMC treatment records from 
June 2004 through March 2009.  However, these records are 
comprised mostly of mental health treatment reports.  The only 
information pertaining to his E.D. showed that he was taking the 
drug, Levitra.  

The Board has also considered the Veteran's private treatment 
records from Dr. Lee, dated July 2000 to February 2004.  These 
reports show that Dr. Lee diagnosed him with E.D. in July 2000, 
although, as noted above, the Veteran himself has reported that 
he first began to experience symptoms of the disorder in 1997.  
In August 2000, while being seen for a recheck, Dr. Lee noted 
that he had a history of DM II, for which he was taking 
Glucophage, and diagnosed him with DM II.  

IV.  Conclusion

The Board notes that it has the responsibility to weigh the 
complete evidence of record, including the medical evidence, to 
determine where to give credit and where to withhold the same, 
and in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

After a careful review of the evidence of record, the Board 
concludes that the greater weight of probative evidence is 
against the Veteran's claim of entitlement to service connection 
for E.D., both on a direct and secondary basis.  In reaching this 
conclusion, the Board finds the most probative evidence of record 
to be the May 2009 VA examination report, in which the clinician 
provided a thorough and detailed medical analysis and rationale 
for his conclusion that it was less likely than not that the 
Veteran's E.D. was either caused or aggravated by his DM II.  

With the regard to the opinion of the Veteran's physician, Dr. 
Lee, the Board notes that whether a physician provides a basis 
for his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

In this case, Dr. Lee submitted a brief statement, in which he 
opined that the Veteran's E.D. had been caused by his DM II.  The 
Board notes, however, that although Dr. Lee indicated that he had 
been treating the Veteran since July 2000, he failed to provide a 
rationale for his conclusion.  Moreover, he neither stated nor 
implied that he had ever reviewed any of the Veteran's service 
treatment reports or post-service VAMC records.  As such, the 
Board finds his opinion to be of little probative value in 
determining the Veteran's entitlement to service connection on a 
secondary basis.

Moreover, the Board notes that the Veteran himself stated that he 
did not develop E.D. until 1997, some 26 years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This is evidence 
that significantly weighs against the Veteran's claim for service 
connection on a direct basis.    

In this respect, the Board notes that it has also considered the 
Veteran's assertions that his current E.D. was caused by his 
service-connected DM II.  The Board is cognizant that there are 
circumstances in which lay testimony can serve to establish an 
association between service and the claimed disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Board 
notes that although the Veteran is competent to report his 
symptoms, as a layperson without medical training or experience, 
he is not competent to attribute those symptoms to a specific 
underlying disease or cause, such as DM II, which was noted to 
have developed three years after the E.D.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for E.D., both on a direct basis, and as secondary to 
service-connected DM II.  As noted above, both VA examiners 
concluded that his E.D. was not caused by his DM II, and the May 
2009 examiner specifically found no evidence to suggest that his 
DM II had aggravated the disorder.  In addition, the "benefit of 
the doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of probative 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for erectile dysfunction, to 
include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


